Citation Nr: 1216427	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served in the United States Navy from January 1973 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, denied the Veteran's claim for service connection for hypertension.

The Board notes additionally that the Veteran made a claim for post-traumatic stress disorder (to include depression).  This claim was denied in an October 2007 rating decision.  The Veteran submitted a timely notice of disagreement in December 2007, and the RO issued a statement of the case in May 2008.  The Veteran then submitted a timely substantive appeal in June 2008.  Upon receipt of additional evidence, in October 2009, the RO granted the Veteran's claim for service connection for an acquired psychiatric disability and assigned a 70 percent disability rating.  In March 2010, the Veteran timely disagreed with this rating, and in June 2010, the RO increased the Veteran's disability rating to 100 percent.  The Veteran did not disagree with the effective date assigned to this 100 percent rating; indeed, the only subsequent communication from the Veteran occurred in December 2011, at which time the Veteran stated that he accepted this rating decision.  Given the Veteran is in receipt of a 100 percent disability rating with which he has not disagreed, this issue is not now before the Board.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the Veteran wished to withdraw all issues on appeal including his claim for service connection for hypertension.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hypertension have been met.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim for service connection for hypertension is being dismissed, no further duty to notify or duty to assist is required under the Veterans Claims Assistance Act of 2000.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.204 (2011).  The Veteran or his authorized representative may withdraw an appeal.  See 38 C.F.R. § 20.204 (2011).

In December 2011, the Veteran's representative submitted a written statement to the RO that the Veteran wished to withdraw all issues on appeal.  Specifically, the Veteran's representative wrote, "We accept the 100% [rating for PTSD].  Please withdraw all issues on appeal (HTN)."  The representative further indicated that he had spoken with the Veteran that morning.   Later in that month, the RO acknowledged receipt of this statement, and it notified the Veteran that it had withdrawn all issues on appeal.

The Board concludes that the December 2011 communication from the Veteran's representative satisfies the regulatory requirements for withdraw of the issue addressed herein.  As the Veteran, through his representative, has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for hypertension is dismissed.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


